Title: To Thomas Jefferson from Horatio Gates, 24 September 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsboro. 24th: Septr: 1780

The receipt of my Four last Letters to Your Excellency remains unacknowledged. I believe the Station’d Expresses purposely avoid each other. The Accounts I receive from the Westward and Southward, Vary in Nothing from that which I last sent Your Excellency, in the Examination of William Allmond: but the moment Lord Cornwallis has his Instructions from Sir Harry Clinton, I expect the Campaign to recommence. Should Col. Senf return by Richmond, I wish Your Excellency would send Him to Portsmouth, to see, and report what might be done for the Security of that post by Land. He is the best Draughtsman I know, and an Excellent Engineer: if he is Detain’d to The Northward, as I have some reason to Expect, I think some Man of Science should be immediately sent upon the Service here mention’d. Let me know if you have such a Man. I must beg your Excellency will order me some more falling Axes. Those sent forward are very badly temper’d. The maker should be directed to mend this Fault. With much respect I am Sir Your Excellencys most Obedient Humble Servant,

Horatio Gates

 